      Case 3:20-cv-00380-DPM-PSH Document 12 Filed 03/16/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

SHAWNDALE WARREN                                                           PLAINTIFF
ADC #166650

v.                          No: 3:20-cv-00380 DPM-PSH


NATHAN WEST, et al.                                                    DEFENDANTS

                                        ORDER

      Having reviewed Shawndale Warren’s amended complaint (Doc. No. 9) for

screening purposes,1 it appears that service is appropriate as to defendants Health

Services Administrator Marjorie Hall, Dr. Robert Anderson, Dr. “Jane” Landrigan,

Nurse Nathan West, and Nurse Lung.             The Clerk of the Court shall prepare

summonses for these defendants, and the United States Marshal is hereby directed

to serve a copy of the amended complaint (Doc. No. 9) and summons on each

defendant without prepayment of fees and costs or security therefor. Service on Dr.

Anderson should be attempted at CHI St. Vincent Infirmary, 1 St Vincent Cir, Ste

240, Little Rock, Arkansas 72205-5493. Service on the other defendants should be




      1
        The Prison Litigation Reform Act (PLRA) requires federal courts to screen
prisoner complaints seeking relief against a governmental entity, officer, or employee.
28 U.S.C. § 1915A(a).
     Case 3:20-cv-00380-DPM-PSH Document 12 Filed 03/16/21 Page 2 of 2




attempted through Humphries, Odum & Eubanks, 1901 S. Broadway, Little Rock,

Arkansas 72206.2

      Additionally, Warren is directed to provide a name for Nurse Jane Doe.

Warren may review his medical records or conduct discovery to determine her name.

Warren’s failure to provide a name for Doe within 60 days will result in the

recommended dismissal of his claims against Doe.

      IT IS SO ORDERED this 16th day of March, 2021.




                                        UNITED STATES MAGISTRATE JUDGE




      2
         If a defendant is no longer an employee of WellPath, the individual responding
to service must file a SEALED Statement providing the unserved defendant’s last known
private mailing address.
